


110 HR 7098 IH: To amend the Internal Revenue Code of 1986 to exclude

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7098
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Levin (for
			 himself, Mr. George Miller of
			 California, and Mr.
			 Ramstad) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income discharges of student loans the repayment of which is income
		  contingent or income based.
	
	
		1.Certain student loans the
			 repayment of which is income contingent or income based
			(a)In
			 generalParagraph (1) of
			 section 108(f) of the Internal Revenue Code of 1986 is amended by striking
			 any student loan if and all that follows and inserting
				
					any student loan
			 if—(A)such discharge was pursuant to a provision
				of such loan under which all or part of the indebtedness of the individual
				would be discharged if the individual worked for a certain period of time in
				certain professions for any of a broad class of employers, or
					(B)such discharge was
				pursuant to section 455(e) or section 493C(b)(7) of the Higher Education Act of
				1965 (relating to income contingent and income based
				repayment).
					.
				
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 discharges of loans after December 31, 2008.
			
